1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    GEORGE W. SHUFELT,                        Case No.: 17cv1652-LAB (RBM)
12                                 Plaintiff,
                                                ORDER OF DISMISSAL
13    v.
14    J. SILVA, M.D., et al.,
15                              Defendants.
16
17
18         The Court dismissed the complaint without prejudice, and directed Plaintiff
19   George Shufelt, if he thought he could successfully amend, to seek leave to do so.
20   If he did not seek leave to amend, the Court cautioned, it would be construed as
21   his admission that he cannot successfully amend and the case would be dismissed
22   without leave to amend. (See Docket no. 37 at 11:7–10.)
23         The deadline for Shufelt to seek leave to amend has passed. He has not
24   sought leave to amend, nor has he filed anything. The Court construes this as his
25   admission that he cannot successfully amend.
26   ///
27   ///
28   ///

                                                1
                                                                       17cv1652-LAB (RBM)
1         This action is therefore DISMISSED WITH PREJUDICE and the Clerk is
2    directed to close the docket.
3
4         IT IS SO ORDERED.
5    Dated: August 20, 2019
6
7                                     Hon. Larry Alan Burns
                                      Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
                                                                 17cv1652-LAB (RBM)
